PER CURIAM.
Petitioners seek mandamus to compel their discharge and the dismissal of the pending criminal charges and accusations against them of robbery. The petitioners assert that they have been denied a speedy trial under, and as provided for in, Section 915.01(2), F.S.1967, F.S.A.
There were five motions made by the petitioners and filed on April 29, 1969; May 15, 1969; July 14, 1969; September 8, 1969; and November 10, 1969. There is a question of timely filing of one motion and withdrawal of counsel during another term, but there are still three timely motions filed. The reason for not bringing the petitioners to trial is the crowded docket of the court. Although this is understandable, it is not sufficient reason for denying the petitioners a right to a speedy *400trial under Section 915.01(2), F.S.1967, F.S.A., and under the Constitution, Declaration of Rights, Sections 4 and 11, F.S.A.
Upon reviewing the records, and based on Dickey v. Circuit Court, Gadsden County, Fla.1967, 200 So.2d 521, and other cases cited to this court, it is clear that the petitioners’ right to a speedy trial has been violated and that they are entitled to the relief requested.
Accordingly, the peremptory writ of mandamus is issued with direction that accuseds be discharged from prosecution.
It is so ordered.
CROSS, C. J., McCAIN, J., and LEAV-ENGOOD, C. RICHARD, Associate Judge, concur.